 1

 2

 3

 4                                 UNITED STATES DISTRICT COURT
 5                                        DISTRICT OF NEVADA
 6                                                    ***
 7    NATIONSTAR MORTGAGE, LLC,                                Case No. 2:15-cv-01705-MMD-PAL
 8                                            Plaintiff,                      ORDER
              v.
 9                                                              (Mot Amd Complt – ECF No. 115)
      AUGUSTA BELFORD AND
10    ELLINGWOODHOMEOWNERS
      ASSOCIATION, et al.,
11
                                           Defendants.
12

13          Before the court is Nationstar Mortgage LLC’s Motion for Leave to Amend Complaint and
14   Scheduling Order’s Amendment Deadline (ECF No. 115). The court has considered the motion,
15   SFR Investments Pool 1 LLC’s Opposition (ECF No. 123), Nationstar’s Reply (ECF No. 124),
16   and Judge Du’s orders.
17          A review of the docket reflects that the deadline to file a motion to amend the complaint
18   expired in January 2016, and discovery closed in April 2016. However, the case was stayed three
19   times—first, to allow the Ninth Circuit to issue its mandate in Bourne Valley; second, to allow the
20   U.S. Supreme Court to rule on whether to accept certiorari in Bourne Valley; and third, for the
21   Nevada Supreme Court to rule on Star Hill. Pursuant to Judge Du’s Order (ECF No. 102) the final
22   stay would be lifted upon the resolution of Star Hill, the parties were to file a status report, and the
23   parties would have 30 days to file dispositive motions.
24          The parties filed their Joint Status Report (ECF No. 108) August 21, 2018. Judge Du
25   entered a Minute Order (ECF No. 109) on August 22, 2018 noting that discovery had closed long
26   before the order staying the case was issued and finding no good cause to reopen discovery. The
27   Minute Order required the parties to file dispositive motions by the deadline established in her
28   prior Order (ECF No. 102).
                                                        1
 1          Plaintiff now seeks leave to amend the complaint nearly three years after the deadline has

 2   expired, and motions for summary judgment have been filed.

 3          Having reviewed and considered the matter,

 4          IT IS ORDERED that Nationstar Mortgage LLC’s Motion for Leave to Amend Complaint

 5   and Scheduling Order’s Amendment Deadline (ECF No. 115) is DENIED.

 6          DATED this 23rd day of October, 2018.
 7

 8
                                                         PEGGY A. LEEN
 9                                                       UNITED STATES MAGISTRATE JUDGE
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                    2
